DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 04/25/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because 
The claim is recited such that it defines a system, but none of the claims limitations positively identify hardware components of the system. Examiner suggest amending the claim by adding hardware processor and memory to overcome the rejection.
Dependent claims 2-7 are rejected for the same reasons as presented above with respect to independent claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 12, 15 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Brick Eksten et al.US 20180157825 (hereinafter Eksten) in view of Cheh Goh et al. US 20050102512 (hereinafter Goh).
As per claim 1, Eksten teaches: A system, comprising:
two or more of authorization entities (Eksten: fig. 1D, Authority 1…Authority n);
a blockchain system (Eksten: fig. 1D);  
wherein the blockchain system is configured to: receive two or more authorization decisions from the two or more authorization entities (Eksten: para. 366) 
record the two or more authorization decisions into one or more blocks of a blockchain of the blockchain system (“A block may also contain a digital signature 2250 associated with one or more digital certificates 132, 142. A digital signature 2250 may 
determine, by the blockchain system, whether the two or more authorization decisions satisfy a policy to authorize access to at least one of a device or identifiable content on the device (“The cloud engine 36a may dynamically acquire new component licenses on the fly as required by the currently running workflow.  When the job is complete the licenses are returned to the pool of licenses managed by the license server 42.  When a job is complete then the trust level module 41 is operable to check whether each component 24 was suitable for its intended function for that job in order to update the trust level for the component in relation to that intended function, if an update is needed.” Eksten: para. 88); and
Eksten does not teach; however, Goh discloses: authorize access to a public key that can be used to gain access to the device when the two or more authorization decisions satisfy the policy (“Where multiple trusted authorities are involved, it is possible to use a single printing policy giving rise to a single public key Q.sub.print in which case computation of gprint in the above-described third embodiment simplifies to…” Goh: para. 145.  Also, “Such a single printing policy is likely to be divided into a respective sub-policy (comprising one or more conditions) associated with each trusted authority, each such authority being satisfied that the policy is satisfied if its associated sub-policy is met.” Goh: para. 146).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Eksten with the methods of Goh to meet the preceding limitations. One of ordinary skill in the art 
As per claim 5, the rejection of claim 1 is incorporated herein. Eksten teaches:  the policy requirement requires at least two of the authorization entities to authorize release of the public key (“In particular, a record may link the digital certificates 132, 142 and the accepted resources, such as components, graphs, computing applications, hardware resources used to execute computing applications, and so on.  A component may be used in multiple computing applications associated with different authority 2200 (e.g. user computer systems 140), where each authority 2200 (e.g. user computer system 140) is associated with a different digital certificate 142.  Accordingly, the certificate component matrix 146 may include multiple records associated with the same component, where each record links the component to a different digital certificate 142 associated with a different authority 2200 (e.g. user computer system 140).” Eksten: Para. 124).
As per claim 8, this claim defines a method that corresponds to system claim 1 and does not define beyond limitations of claim 1. Therefore, claim 8 is rejected with the same rational as in the rejection of claim 1.
As per claim 12, this claim defines a method that corresponds to system claim 5 and does not define beyond limitations of claim 5. Therefore, claim 12 is rejected with the same rational as in the rejection of claim 5.
As per claim 15, this claim defines a non-transitory computer comprising instruction that corresponds to the method of claim 8 and does not define beyond 
As per claim 19, this claim defines a non-transitory computer comprising instruction that corresponds to the method of claim 12 and does not define beyond limitations of claim 12. Therefore, claim 19 is rejected with the same rational as in the rejection of claim 12.

	Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Eksten in view of Goh and further in view of Todd Borandi US 20180144342 (hereinafter Borandi).
As per claim 2, the rejection of claim 1 is incorporated herein. The combination of Eksten and Goh does not teach; however, Borandi discloses: receive an access request for a device into the blockchain system and distribute the access request to the two or more authorization entities (request is transmitted to one or more authorization entities. Borandi: para. 2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Eksten and Goh with the teaching of Borandi to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to check various aspects of a request.
As per claim 9, this claim defines a method that corresponds to system claim 2 and does not define beyond limitations of claim 2. Therefore, claim 9 is rejected with the same rational as in the rejection of claim 2.
As per claim 16, this claim defines a non-transitory computer comprising instruction that corresponds to the method of claim 9 and does not define beyond limitations of claim 9. Therefore, claim 16 is rejected with the same rational as in the rejection of claim 9.

	Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Eksten in view of Goh in view of Borandi and further in view of Jeffrey Rule et al. US 10535062 (hereinafter Rule).
	As per claim 3, the rejection of claim 2 is incorporated herein. The combination of Eksten, Goh and Borandi does not teach; however, Rule discloses: store the access request in the blockchain (“generate a block in the blockchain corresponding to the first request ….” Rule: col. 20, lines 36-38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Eksten, Goh and Rule with the teaching of Rule to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to keep track of transactions in the blockchain.
As per claim 10, this claim defines a method that corresponds to system claim 3 and does not define beyond limitations of claim 3. Therefore, claim 10 is rejected with the same rational as in the rejection of claim 3.
As per claim 17, this claim defines a non-transitory computer comprising instruction that corresponds to the method of claim 10 and does not define beyond limitations of claim 10. Therefore, claim 17 is rejected with the same rational as in the rejection of claim 10.

	Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Eksten in view of Goh and further in view of Jeffrey Rule et al. US 10535062 (hereinafter Rule).
As per claim 4, the rejection of claim 1 is incorporated herein. The combination of Eksten and Goh does not teach; however, Rule discloses: the blockchain system is configured to receive the public key into the blockchain system and store the public key in a block of the blockchain (“generate a block in the blockchain corresponding to the first request in response to receiving the second request from the verification service, the block comprising the indication of the verification of the digital signature, the encrypted user data element, the public key..” Rule: col. 20, lines 37-43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Eksten and Goh with the teaching of Rule to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques 
As per claim 11, this claim defines a method that corresponds to system claim 4 and does not define beyond limitations of claim 4. Therefore, claim 11 is rejected with the same rational as in the rejection of claim 4.
As per claim 18, this claim defines a non-transitory computer comprising instruction that corresponds to the method of claim 11 and does not define beyond limitations of claim 11. Therefore, claim 18 is rejected with the same rational as in the rejection of claim 11.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eksten in view of Goh and further in view of William Sandberg-Maitland US 20190305938 (hereafter Sandberg-Maitland).
As per claim 6, the rejection of claim 1 is incorporated herein. The combination of Eksten and Goh does not teach; however, Sandberg-Maitland discloses: the policy is implemented in chaincode of the blockchain system (“Dynamic addition of endorsement policies (e.g., by deploy transaction on chaincode deploy time) is sensitive in terms of bounded policy evaluation time (termination), determinism, performance and security guarantees.” Para. 113).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Eksten and Goh with the teaching of Sandberg-Maitland to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since 
As per claim 13, this claim defines a method that corresponds to system claim 6 and does not define beyond limitations of claim 6. Therefore, claim 13 is rejected with the same rational as in the rejection of claim 6.
As per claim 20, this claim defines a non-transitory computer comprising instruction that corresponds to the method of claim 13 and does not define beyond limitations of claim 13. Therefore, claim 20 is rejected with the same rational as in the rejection of claim 13.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Eksten in view of Goh and further in view of Steven Charles Davis US 20190213821 (hereinafter Davis).
As per claim 7, the rejection of claim 1 is incorporated herein. The combination of Eksten and Goh does not teach; however, Davis discloses: receive secure content from the device retrieved using the public key and store the secure content in the blockchain (“receiving device 202 of the processing server 102 may receive the encrypted vote and election reference.  In step 408, the generation module 216 of the processing server 102 may generate a new block that includes any received encrypted votes and their election references as data values therein” Davis: para. 54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Eksten and Goh with the teaching of Davis to meet the preceding limitations. One of ordinary skill in 
As per claim 14, this claim defines a method that corresponds to system claim 7 and does not define beyond limitations of claim 7. Therefore, claim 14 is rejected with the same rational as in the rejection of claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956.  The examiner can normally be reached on 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/GHODRAT JAMSHIDI/           Primary Examiner, Art Unit 2493